DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2022 was considered by the examiner.

Claim Objections
Claims 26, 32, and 34 objected to because of the following informalities:  
Claims 26, 32, and 34 recite “reducing a user of a virtual reality environment from experiencing physiological stress” in the preamble. However, the recitation is grammatically awkward. The Examiner suggests amending the recitations to be “reducing physiological stress of a user of a virtual environment”; and 
Claim 34, line 2: “the method comprising:” should be deleted.
 Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 33, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 31 recites “associated measure(s) of physiological stress” in line 5. Claim 26 recites “associating the plurality of measures of physiological stress with one or more of a plurality of parts of a user’s body” in lines 11-12, which suggests the generation of “associated measures of physiological stress”. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. The Examiner suggests deleting the recitation of “and associated measure(s) of physiological stress”. Claims 33 and 40 recite similar recitations, so the claims are rejected on similar grounds. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-28, 31-37, and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0005443 A1 (Poulos) (previously cited) in view of JP 2009213782 A (Xing) (cited by Applicant) (paragraph references are made with reference to the attached EPO Machine Translation of JP 2009213782) and US 2017/0156662 A1 (Goodall) (previously cited). 
With regards to claims 26, 32, and 34, Poulos discloses a computer-implemented method (¶ [0090] disclose computer architecture for a computing device capable of executing aspects of the techniques of the invention), a non-transitory computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer system (¶¶ [0090]-[0092] disclose computer architecture for a computing device capable of executing aspects of the techniques of the invention, wherein the architecture includes computer-readable media providing non-volatile storage), and a system comprising one or more processors, a memory communicatively coupled to the one or more processors, wherein the memory comprises instructions which, when executed by the one or more processors, cause the one or more processors to perform a method (Fig. 1 depicts a system including a head-mounted device 102; ¶¶ [0090]-[0092] disclose the computer architecture 800 capable of executing aspects of the techniques of the invention, wherein the architecture includes including a CPU 802, a RAM 806, ROM 808, mass storage device 812) for reducing a user of a virtual reality environment from experiencing physiological stress (¶ [0004] discloses positioning and/or re-positioning virtual objects so the user is able to perform more comfortable interactions) comprising:
 displaying to the user a plurality of virtual objects at a plurality of object locations within the virtual reality environment (¶ [0022] discloses tracking and analyzing motion in relation to a scene; ¶ [0020] discloses the “scene” comprises content presented in association with a display of an augmented reality system, virtual reality system, and/or mixed reality system, wherein the scene comprises virtual objects that can be interacted with; Fig. 1 and ¶ [0033] depicts virtual objects 114, 128 130); detecting a plurality of parameters of movement of the user in response to one of the plurality of virtual objects (¶ [0019] discloses determining a user’s range of motion and/or a range of rotation; ¶ [0024] discloses monitoring various changes in positions in relation to the movement of the input mechanism; also see ¶¶ [0028], [0029] with regards to the movement of the user in response to the virtual elements); determining a measure of physiological stress based on a comparison between the detected plurality of parameters of movement of the user and thresholds (¶ [0031] discloses determination of a limitation which corresponds to a level of uncomfortableness of the user based on the attempts to move the input mechanism to the third position and/or orientation 122 based on a number of repeated attempts and/or amount of time to perform the interaction); associating the measure of physiological stress with one or more of a plurality of parts of a user's body based on the respective object locations of the plurality of virtual objects to create a body-part-specific mapping for the user (¶ [0024] discloses that the input mechanism is under control of a user’s arm and/or hand, thereby indicating that the movements and subsequent parameters are associated with the user’s arm and/or hand; the association provides a mapping of the movement parameters to the body part); proactively adapting the virtual reality environment based on the measure of physiological stress and the body-part-specific mapping to reduce physiological stress on the body part based on the body-part-specific mapping for the user (¶¶ [0025], [0038], [0055] disclose re-positioning virtual objects of the display so that the user interactions are not limited by the restricted area of the scene and allows for a more comfortable interaction; see ¶ [0031] with regards to the determination of the restriction based on the level of uncomfortableness; the Examiner asserts that the re-positioning is based on the mapping of the movements to the arm and/or hand of the user because the restriction determination is based on the arm/hand inputs and its association with the hands).
	Although Poulos teaches that the input mechanism can be controlled by other parts of the user (¶ [0028] of Poulos) and various restricted areas can be identified (¶ [0052] of Poulos), Poulos is silent with regards to determining a plurality of measures of physiological stress; wherein the body- part-specific mapping includes a plurality of different body parts. 
	In a system pertinent to the problem of identifying body movements in relation to the individual’s ability (¶ [0001] of Xing), Xing discloses determining a plurality of measures of movements (¶ [0011], [0023] discloses determining movements for each part of interest of the subject); creating a body-part-specific mapping for the user, wherein the body-part-specific mapping includes a plurality of different body parts (¶¶ [0011], [0063] disclose determination of whether the regions corresponding to the parts of the user’s body display an “OK” user movement, which indicates a mapping of the movements to the various body parts; also see ¶¶ [0061], [0074] with regards to the determination of NG and OK for each body part). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mapping of the restrictions/movements to the body part of Poulos to incorporate that movements of a plurality of body parts are monitored and mapped based on the teachings of Xing. The motivation would have been to ensure all parts of interest are processed, thereby providing a more complete diagnostic analysis and/or therapy of the patient. Additionally or alternatively, the motivation would have been to identify parts of the body which require more attention (see ¶ [0117] of Xing). The Examiner notes that the modification of the virtual reality environment of Poulos would be after, and therefore based on, the mapping of the various movement inputs to the body parts as taught by Xing. 
	The above combination is silent with regards to whether the plurality of measures of physiological stress are based on a comparison between the detected plurality of parameters of movement of the user and a plurality of previously-detected parameters of movement by the user. 
	In the same field of endeavor of monitoring body movement, Goodall discloses comparison between detected movements to reference data indicative of a physiological state, wherein the physiological states include a pain state, pain type, a pain level, or a pain quality (¶ [0214]). Goodall further discloses that the reference data is a snapshot of one or more of the individual’s physiological state, to set a threshold pain level (¶ [0215]), thereby indicating that the reference data is previously-detected parameters of movement of the user. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the level of comfortability of Poulos to incorporate the method for identifying pain as taught by Goodall. Because both methods are capable of determining a physiological stress, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide a user-specific threshold or tolerance information (¶ [0215] of Goodall). 

	With regards to claims 27 and 35, the above combination teaches or suggests that the detected plurality of parameters of movement of the user comprises at least one of: reaction time, speed of movement, and direction of movement (¶ [0019] of Poulos discloses that the orientation over time represent rotation of the input mechanism, thereby indicating that at least one of the movements include a direction of movement; ¶ [0022] discloses an amount of time for completing an interaction, which is a time for reaching to and completing an interaction).

With regards to claims 28 and 36, the above combination teaches or suggests that the determining the plurality of measures of physiological stress further comprises: comparing the detected plurality of parameters of movement of the user to a reference value (see the above 103 analysis with regards to the modification of Poulos in view of Goodall; see ¶¶ [0214]-[0215] of Goodall with regards to the comparison of movement with the threshold based on the snapshot corresponding to pain).

	With regards to claims 31, 33, and 40, the above combination teaches or suggests  determining a target part of the user's body for which at least one of the plurality of measures of physiological stress is to be determined (¶ [0024] of Poulos discloses that the input mechanism is under control of a user’s arm and/or hand; ¶ [0011], [0023] of Xing discloses determining movements for each part of interest of the subject); adding the plurality of measures of physiological stress to a graphical map of the user's body parts and associated measure(s) of physiological stress (Fig. 5 and ¶ [0070] of Xing depict a map which depicts the associations of movement to the body parts);  wherein the displaying to the user the plurality of virtual objects at the plurality of object locations within the virtual reality environment is based on the target part of the user's body (¶ [0029] of Poulos discloses the virtual element is dependent upon the motion and/or rotation of the input mechanism 104, thereby indicating that the locations of the virtual element is dependent upon the target body part), and wherein the associating the plurality of measures of physiological stress with the one or more parts of the user's body comprises associating the at least one of the plurality of measures of physiological stress with the target part of the user's body (¶ [0024] of Poulos discloses that the input mechanism is under control of a user’s arm and/or hand which is associated with the level of uncomfortableness; see ¶ [0070] of Xing with regards to the mapping of the movements to the body parts). 

With regards to claim 37, the above combination teaches or suggests that  the reference value is associated with at least one of: the virtual object, the object location, and the user (¶¶ [0214]-[0215] of Goodall disclose that the measurement of pain is based on the user-specific threshold).  

With regards to claim 41, the above combination teaches or suggests that the one or more processors are configured to: obtain historical information relating to a previously determined at least one of the plurality of measures of physiological stress,   and wherein determining the plurality of measures of physiological stress further based on the obtained historical information (¶¶ [0214]-[0215] of Goodall disclose that the measurement of pain is based on the user-specific threshold which is based on a previously-determined snapshot of pain).

With regards to claim 42, the above combination teaches or suggests that adapting the virtual reality environment comprises changing the object location of one or more of the plurality of virtual objects to an adapted object location that reduces physiological stress on one or more of the plurality of parts of the user's body (¶¶ [0025], [0055] of Poulos discloses re-positioning virtual objects in the display so that they are within an area which the user is capable of comfortably interacting with).

  With regards to claim 43, the above combination teaches or suggests instructing the user to interact with the displayed virtual object (¶ [0002] of Poulos discloses that the user is instructed in the game to drag a virtual object), wherein adapting the virtual reality environment is performed for rehabilitation or treatment of the one or more of a plurality of parts of the user's body (¶ [0004] of Poulos discloses the re-positioning of the virtual objects for allowing the user to perform more comfortable interactions, which is a rehabilitation or treatment in relation to the uncomfortable interactions).

With regards to claim 44, the above combination teaches or suggests continuously detecting the plurality of parameters of movement of the user in response to the plurality of virtual objects (¶ [0047] of Poulos discloses the real-time collection of position and/or orientation data; ¶ [0019] of Poulos discloses the reception of signals over a period of time).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Poulos in view of Xing and Goodall, as applied to claim 28 above, and further in view of US 2014/0330159 A1 (Costa) (previously cited).
	With regards to claim 29, the above combination is silent with regards to whether the reference value is associated at least in part with one or more additional users of the virtual reality environment.
	In a related system for identifying abnormalities including diseases and injuries, Costa teaches that a threshold for identifying a disease or disability can be based on baseline quantitative values from a sample healthy population (¶ [0067]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the threshold of the above combination to incorporate, based on the teachings of Costa, that it is based on values from a sample healthy population. The motivation would have been to provide a more accurate diagnostic analysis of the patient’s restriction.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Poulos in view of Xing and Goodall, as applied to claim 26 above, and further in view of US 2009/0124863 A1 (Liu) (previously cited).
With regards to claim 30, the above combination is silent with regards to detecting one or more spoken words from the user in response to the display of the plurality of virtual objects, and wherein determining the plurality of measures of physiological stress is further based on the detected one or more spoken words.
In a related system for monitoring pain, Liu discloses recording a patient status that records sounds (i.e. spoken words) to determine clinical factors of a patient including pain level (i.e. physiological stress) (Abstract, ¶ [0030], and Fig. 2). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the determination of stress of the system of Poulos in view of Xing and Goodall to include spoken words and determining physiological stress based on the detected spoken words as taught by Liu as a combination of known prior art elements in the same field of determining patient stress to yield the predictable result of providing the added functionality of using sounds to evaluate physiological stress.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Poulos in view of Xing and Goodall, as applied to claim 36 above, and further in view of US 2011/0301440 A1 (Riley) (previously cited).
	With regards to claim 38, the above combination is silent with regards to modifying the reference value based on the determined plurality of measures of physiological stress. 
	In a related system for monitoring a patient’s physiological condition (abstract of Riley), Riley discloses modifying a threshold for determining a physiological characteristic is based on a patient’s history, diagnosis, medical condition, and other information about the person (¶ [0059]), which suggests that a patient’s past information can be used to update a threshold for determining a physiological characteristic. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have updated the threshold of the above combination of Poulos in view of Xing and Goodall, based on the teachings of Riley such that it is based on the plurality of measures of physiological stress. The motivation would have been to provide a more accurate threshold for identifying the stress. 


Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Poulos in view of Xing and Goodall, as applied to claim 34 above, and further in view of Liu.
With regards to claim 39, the above combination is silent with regards to detecting one or more facial movements of the user in response to the display of the plurality of virtual objects, and wherein determining the plurality of measures of physiological stress is further based on the detected one or more facial movements.
In a related system for monitoring pain, Liu discloses recording a patient status that records facial movements to determine clinical factors of a patient including pain level (i.e. physiological stress) (Abstract, ¶ [0030], and Fig. 2). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the determination of physiological stress of the system of Poulos in view of Xing and Goodall to include facial expressions and determining physiological stress based on the detected facial expressions as taught by Liu as a combination of known prior art elements in the same field of determining patient stress to yield the predictable result of providing the added functionality of using sounds to evaluate physiological stress.

Response to Arguments
Rejections under 35 U.S.C. § 112(b)
There are new grounds of rejections under 35 U.S.C. § 112(b) that were necessitated by the claim amendments filed 08/15/2022. 

Rejections under 35 U.S.C. § 103
	Applicant' s amendment and arguments filed 08/15/2022 with respect to the 35 USC 103 rejections set forth in the Final Rejection mailed 04/15/2022 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Poulos in view of Xing and Goodall. Specifically, the previously applied prior combination does not disclose a system for reducing physiological stress, wherein the measures of physiological stress are based on a comparison between the detected plurality of parameters of movement of the user and a plurality of previously-detected parameters of movement by the user, but the above combination of Poulos in view of Xing and Goodall teaches or suggests this feature. See the above rejections under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0307384 A1 (Baeuerle) discloses an invention for tracking body movements to measure pain or anxiety (¶¶ [0012]-[0013]), wherein a virtual reality video game/application entices the subject to movie in a prescribed manner (¶ [0074]).
US 2019/0030394 A1 (Orr) discloses providing a virtual reality object which is indicative of body movements made by the user to conform with a user-specific exercise program (¶ [0018]), wherein the body movement is associated with a pain intensity level (¶ [0019]), the pain intensity level is compared with a predetermined intensity level to provide a signal T (¶ [0083]), and a computerized device generates additional images to urge the patient in continuing head motion beyond the previous ending position if the pain intensity level is below a predetermined threshold (¶ [0085]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792